COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


BETTY J. DAVIS
                                                MEMORANDUM OPINION *
v.   Record No. 1685-97-3                           PER CURIAM
                                                 JANUARY 27, 1998
VIRGINIA EMPLOYMENT COMMISSION
 AND PITTSYLVANIA COUNTY SCHOOL BOARD


           FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                  William N. Alexander, II, Judge
           (Philip B. Baker; Joseph A. Sanzone
           Associates, P.C., on brief), for appellant.

           (Richard Cullen, Attorney General; William A.
           Diamond, Assistant Attorney General; Robert
           L. Walker, Assistant Attorney General, on
           brief), for appellee Virginia Employment
           Commission.

           (Glenn W. Pulley; Clement & Wheatley, on
           brief), for appellee Pittsylvania County
           School Board.



     Betty J. Davis contends that the trial court erred in

affirming a decision of the Virginia Employment Commission which

disqualified her from receiving unemployment benefits on the

ground that she was discharged from her employment for misconduct

connected with work under Code § 60.2-618(2).      Upon reviewing the

record and briefs of the parties, we conclude this appeal is

without merit.   Accordingly, we summarily affirm the circuit

court's decision.   See Rule 5A:27.

     "Initially, we note that in any judicial proceedings `the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
findings of the commission as to the facts, if supported by

evidence and in the absence of fraud, shall be conclusive, and

the jurisdiction of the court shall be confined to questions of

law.'"     Israel v. Virginia Employment Comm'n, 7 Va. App. 169,

172, 372 S.E.2d 207, 209 (1988) (citation omitted).    "In accord

with our usual standard of review, we 'consider the evidence in

the light most favorable to the finding by the Commission.'"

Wells Fargo Alarm Servs., Inc. v. Virginia Employment Comm'n, 24

Va. App. 377, 383, 482 S.E.2d 841, 844 (1997) (citation omitted).
        So viewed, the evidence proved that Davis worked as a bus

driver for the Pittsylvania County School Board from September 5,

1973 through September 3, 1996.    The School Board had a policy,

of which Davis was aware, that prohibited bus drivers from

discharging students at any location other than an authorized bus

stop.

        Davis was assigned to drive students to and from Blairs

Middle School.    On September 3, 1996, Pittsylvania County was

experiencing torrential rains and flooding which caused some

roads in the county to be closed.    Before Davis departed that

afternoon to take the children on her route home, the school

principal informed her that one of the roads on the route

-- Route 866 -- was closed due to flooding.    The principal

advised Davis to exercise her judgment in completing the route.

        Upon reaching Route 866, Davis discovered that the road was

impassable.    Nearby, Davis observed Carolyn Simpson Harper, who



                                 - 2 -
was standing outside her house, waiting for her grandchildren to

be dropped off by another bus.    Davis testified that, at that

time, "it was raining so hard, you could barely see how to

drive."    Davis had seven children on her bus that were to be

discharged at stops along Route 866.      She asked Harper if these

seven children could use Harper's telephone to call their

parents.   Harper assented.

     Davis left the seven children in Harper's yard and departed

without determining whether the children, who ranged in age from

eleven to thirteen years old, actually proceeded to Harper's

house to use the phone.   She did not know whether any of the

children's parents would be home.
     Before discharging the children at Harper's residence, Davis

made no attempt to ascertain whether there was an alternate route

by which she could take them home.       The commission found as

follows:
            [Davis] knew that [Route 866] intersected at
            least two other roads which could provide her
            access beyond the point where she was
            stopped. In fact, one of those access points
            was near her home, and she actually drove on
            it later on in her route. Another school bus
            driver delivering elementary school children
            was able to access that portion of the road
            cut off by flood waters by using one of the
            alternate routes.


     Instead of calling their parents from Harper's house, the

children walked home.   Some of the children walked as far as two

miles and waded through flood waters five feet deep to get to

their residences.



                                 - 3 -
     Code § 60.2-618(2) provides that a claimant will be

disqualified from receiving unemployment benefits if she is

discharged from employment for misconduct connected with work.
          [A]n employee is guilty of "misconduct
          connected with his work" when he deliberately
          violates a company rule reasonably designed
          to protect the legitimate business interests
          of his employer, or when his acts or
          omissions are of such a nature or so
          recurrent as to manifest a willful disregard
          of those interests and the duties and
          obligations he owes his employer.

Branch v. Virginia Employment Comm'n, 219 Va. 609, 611, 249

S.E.2d 180, 182 (1978).   "Whether an employee's behavior

constitutes misconduct . . . is a mixed question of law and fact

reviewable by this court on appeal."     Israel, 7 Va. App. at 172,

372 S.E.2d at 209.
               When an employer adopts a rule, that
          rule defines the specific behavior considered
          to harm or to further the employer's
          interests. By definition, a violation of
          that rule disregards those interests. The
          rule violation prong, then, allows an
          employer to establish a prima facie case of
          misconduct simply by showing a deliberate act
          which contravenes a rule reasonably designed
          to protect business interests.

Virginia Employment Comm'n v. Gantt, 7 Va. App. 631, 634-35, 376

S.E.2d 808, 811, aff'd on reh'g en banc, 9 Va. App. 225, 385

S.E.2d 247 (1989).   A single violation of a policy may be

sufficient, as a matter of law, to constitute misconduct.     See

id. at 636, 376 S.E.2d at 812.

     Credible evidence supports the commission's finding that

Davis was discharged for misconduct.     She deliberately violated a


                                 - 4 -
school policy with which she was familiar.   In dangerous weather

conditions, she discharged seven children at an unauthorized

location without waiting to ensure their safety and well-being.

As a result of her actions, these children were exposed to

potentially life-threatening conditions.

      "Once the employer has borne the burden of showing

misconduct connected with the work, . . . the burden shifts to

the employee to prove circumstances in mitigation of his or her

conduct."   Id. at 635, 376 S.E.2d at 811. Evidence of mitigation

may appear in many forms which, singly or in combination, to some

degree explain or justify the employee's conduct.   Various

factors to be considered may include:   the importance of the

business interest at risk; the nature and purpose of the rule;

prior enforcement of the rule; good cause to justify the

violation; and consistency with other rules.


Id.

      The record supports the commission's finding that Davis

presented insufficient evidence of mitigating circumstances.

When the weather conditions of September 3 are considered, the

employer's policy regarding authorized bus stops was indelibly

linked with the safety and welfare of the children.   Davis

presented no evidence that she knew Harper or that Harper was

trustworthy.   Davis also failed to assure that the children

followed her instruction to call their parents from Harper's home

and that the parents were able to get their children.


                               - 5 -
Accordingly, the commission did not err in disqualifying her from

receiving unemployment benefits.

                                                       Affirmed.




                              - 6 -